DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding an obviousness type double patenting rejection, applicant filed a terminal disclaimer on 07/05/2022. The double patent rejection has been withdrawn. 

Regarding twice rejections under 35 U.S.C. §102, applicant substantially amended all independent claims as well some dependent claims. The new limitations added to the amended independent claims are based on disclosure in the specification ([0136]). 

In the specification ([0136]), a guest of a household may issue a voice command “Alexa, book me a ride to Main Street” to a voice-controlled device (Fig. 1A, #110a). Here, the guest corresponds to the claimed “a first user ID” and an owner of the household corresponds to the claimed “a second user ID”. The device may need to confirm with the household owner before executing a voice command issued by the guest. Examiner noticed that the claimed “a first user ID” corresponds to “a second user” illustrated in the specification, while the claimed “a second user ID” corresponds to “a first user” in the specification. 

	The examiner has performed an update search based on the claimed concept and discovered many relevant references. For example, Espinosa et al. (US PG Pub. 2015/0347769) discloses when a child needs to access a restricted content item (e.g., an online purchase), system transmits an authorization request to a parent’s account. The parent may grant or deny the request (Fig. 3, [0062], [0070]). In Espinosa reference, a child account corresponds to the claimed “a first user ID”, while the parent account corresponds to the claimed “a second user ID”.  

	In the following rejection, the examiner rejected the amended claims by combining the previously cited primary reference to Beal (US Pat. 9,147,054) with the newly discovered reference to Espinosa. Applicant’s arguments regarding to the rejections under §102 (Remarks, pages 9-11) have been considered but are moot because the arguments do not apply to the rejection based on the combined references being used in the current rejection necessitated by the amendment. 
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant amended claims to focus on a feature of a second user (e.g., a parent) is need to authorize an action requested by a first user (e.g., a child or a guest). The current title “Remote system processing based on a previously identified user” does not related to the current claimed invention. 
 
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
 Claims 21-42 are rejected under 35 U.S.C. 103 as being unpatentable over Beal et al. (US Pat. 9,147,054, referred to as Beal) in view of Espinosa et al. (US PG Pub. 2015/0347769, referred to as Espinosa)

Beal was cited for rejecting original claims of a parent application (15/794,237, now US Pat. 10,715,604). Beal discloses that different users (Col. 7, lines 35-50, parent, child or a family member) could use a voice controlled device (Fig. 2, Col. 1, lines 54-66). The voice controlled device has a security requirement module for different functionalities. For example, if a user requests unsecured information (Col. 2, lines 50-55, such as weather information), the voice controlled device just provides information without asking user to identify himself. If a user requests a personalized information (Col. 5, lines 45-55, such as calendar appointment, a personal playlist, stock quote etc.), the system outputs a prompt to request user identification information (Col. 12, line 10). If a user requests confidential information (Col. 3, lines 8-15, such as credit information, social security number etc.), the system also performs voiceprint-based user authentication (Col. 6, lines 1-5). 

Espinosa discloses when a user (e.g., a child) want to access a restricted content item ([0031], e.g., making a purchase using a parent payment method), the system sends a request to a primary account owner (e.g., parent) to get authorization. The parent could grand / deny the request (Fig. 3, [0018]). The child account corresponds to the claimed “a first user ID” and parent account is the claimed “a second user ID”. Espinosa further discloses users could interact with a computing device using speech ([0099]).

Regarding claims 21 and 31, Beal discloses a computer implement method and a system (Fig. 2, Abstract), comprising:
receiving, from a device, first audio data corresponding to an utterance associated with a first user identifier (ID) (Fig. 4, #402, Col. 5, lines 35-55, receiving user’s speech input; Col. 8, a dependent / child requests online purchase, Also see Fig. 7);
performing speech processing on the first audio data to determine a request to perform an action (Fig. 4, #404, Col. 5, lines 35-55, identifying functionality associated with the speech input; Col. 8, lines 11-25,); 
determining that authorization associated with a first user identifier (ID) is needed to perform the action (Fig. 4, #406, determining the security level, whether user’s request is personalized or requesting confidential information; Col. 5, lines 35-55; also see Fig. 7); 
based at least in part on determining that the utterance is associated with the first user ID (Col. 12, line 10, system says, “Please identify yourself”, the user may state “I am John”));
sending output data requesting permission to perform the action (Fig. 5, #508, Col. 5, lines 59-62, prompting a user to say his name); 
receiving response data corresponding to a response to the output data (Fig. 5, #510, Col. 12, line 29, “I am John”); 
determining the response data indicates an affirmative response (Fig. 5, #504, Col. 16, lines 13-18, authenticating a user based on voiceprint; Col. 2, line 2, a user is authenticated); 
in response to the response data indicating the affirmative response and corresponding to the first user ID, causing the action to be performed (Fig. 5, #512, Fig. 6, #614; Col. 2, lines 65-67).

Beal discloses a user must provide authentication information to perform some restricted actions (Col. 3, lines 19-25; Col. 8, lines 1-10; the voice controlled device 100 require user authentication and/or operate in the authenticated mode when a dependent ( e.g., child, employee) requests online purchase). 

Beal does not explicitly disclose a second user identifier (ID) different from the first user ID is needed to perform an action. Beal does not explicitly disclose the second user ID needed to authorize performing an action.

Espinosa discloses when a child (corresponding to the claimed “a first user ID”) needs to make a purchase. The system transmits a request to a parent (claimed “a second user ID”) to get authorization (Fig. 3, [0056], [0064], [0088]). 

Both Beal and Espinosa are dealing with account authorization / security, It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Beal’s teaching with Espinosa’s teaching to transmit a request to a parent to get authorization to perform a purchase if authorization associated with the second user ID (i.e., parent) different from the first user ID (i.e., a child) is needed to perform the action. One having ordinary skill in the art would have been motivated to make such a modification so that a parent can have a control for payment account owned by the parent (Espinosa, [0086], [0088]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 22 and 32, Beal in view of Espinosa further discloses wherein the response data comprises second audio data (Col. 5, lines 60-65, requesting a user to say his name) and the method further comprises
determining speech characteristic data associated with the first user ID (Col. 6, lines 1-14, 25-30; voiceprint based authentication for providing sensitive information); and
processing the second audio data and the speech characteristic data to determine the response data corresponds to the second user ID (Col. 6, lines 1-14, lines 25-30; voiceprint based authentication; Col. 16, lines 13-18).

Regarding claims 23 and 33, Beal in view of Espinosa further discloses wherein the response data comprises second audio data Col. 5, lines 60-65, requesting a user to say his name and the method further comprises: 
performing speech processing using the second audio data to determine speech processing results data (Col. 12, lines 1-11, requesting user identification, and identifying a user if requesting personalized information); and 
processing the speech processing results data to determine the response data indicates the affirmative response (Col. 15, lines 5-10, a user is identified; Col. 16, lines 5-10, a user identify himself as “This is John”).

Regarding claims 24 and 34, Beal in view of Espinosa further discloses determining the device is associated with the second user ID (Beal, Col. 7, lines 36-60; user profiles associated with the device, including parent, child and a family member), 
wherein sending the output data comprises sending the output data to the device (Beal, Col. 5, lines 59-65, Col. 12, lines 5-10; prompting a user to provide identification information).

Regarding claims 25 and 35, Beal in view of Espinosa further discloses the output data includes data corresponding to a request to use the second user ID to perform the action (Beal, Fig. 6, #608, Col. 5, lines 1-10; Espinosa, [0052], [0088]).

Regarding claims 26 and 36, Beal in view of Espinosa further discloses wherein causing the action to be performed comprises causing the action to be performed using data associated with the second user ID (Beal, Fig. 6, #612-614; Fig. 7, #712-#717; Espinosa, [0088], using parent’s payment method).

Regarding claims 27 and 37, Beal in view of Espinosa further discloses 
determining the first user ID is not associated with authorization to perform the action (Beal, Col. 15, lines 6-40; If a session is expired, the user is required to identify himself again; Col. 7, a parent is a primary account holder, for an individual user such as teenagers, authentication is required when requesting particular functionality; Espinosa, [0088], parent’s payment method).

Regarding claims 28 and 38, Beal in view of Espinosa further discloses determining the second user ID is associated with the device for a time period (Col. 15, lines 5-40); and 
determining the second audio data was received within the time period, wherein sending the output data is based at least in part on the first audio data being received within the time period (Col. 15, lines 5-40).

Regarding claims 29 and 39, Beal in view of Espinosa further discloses the output data includes information indicating the user (Col. 12, lines 1-11; col. 16, lines 1-12).

Regarding claims 30 and 40, Beal in view of Espinosa further discloses determining text data corresponding to a request for permission to perform the action (Col. 3, lines 19-40); and
performing text-to-speech processing using the text data to determine output audio data, wherein sending the output data comprises sending the output audio data (Col. 12, lines 8-11. Note, the output from voice controlled device is generated by text-to-speech. In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom).

Regarding claim 41, Beal in view of Espinosa further discloses:
determining an age associated with the first user ID (Beal, user characteristics such as age, Espinosa, [0056], [0062], [0070], youngest child;); and
determining the age fails to satisfy a condition (Beal, col. 8, lines 15-25; Espinosa, Espinosa, [0070], oldest child can maintain control of purchase, while youngest child cannot),
wherein determining that authorization associated with the second user ID different from the first user ID is needed to perform the action is based at least in part on the age failing to satisfy the condition (Espinosa, [0050-0053], [0064], [0070], [0088], primary account user (e.g., parent) can authorize a subordinary account user (e.g., a child) to perform an action (e.g., purchase using a parent payment method)).


Regarding claim 42, Beal in view of Espinosa further discloses:
determining that the first user ID is not associated with the device (Beal, Col. 5, lines 30-35; a guest visiting an environment having a voice-controlled device;),
wherein determining that authorization associated with the second user ID different from the first user ID is needed to perform the action is based at least in part on the first user ID not being associated with the device (Beal, Col. 6, lines 14-43; authentication is needed for accessing confidential / sensitive information; Espinosa; [0064], [0075]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659